internal_revenue_service number release date index number ---------------------------------- ----------------------- ----------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc tege eb hw plr-148971-09 date may legend city state ----------------------- -------------- plan a -------------------------------------------------- ------------------------------------------------------------------------------------------ plan b --------------------------------------------------------------------- dear ------------------ city is a body corporate and politic organized under laws of state city has adopted plan a and plan b the plans for payment of post employment health and medical_expenses the post employment health and medical benefits provided are reimbursement of medical_care expenses and reimbursement of health insurance premiums plans provide that both city and eligible employees contribute to fund post employment health and medical benefits employee contributions consist of mandatory_contributions by each participant of salary and mandatory_contributions of accumulated unused sick leave vacation and severance upon separation from employment individual participants cannot elect to contribute additional_amounts to either plan similarly plan participants cannot elect to receive non-plan benefits in lieu of either plan contributions or plan benefits mandatory employee contributions are made as a condition_of_employment with city sec_61 of the internal_revenue_code the code and sec_1_61-21 of the income_tax regulations provide that except as otherwise provided in subtitle a of the code gross_income includes compensation_for services including fees commissions fringe_benefits and similar items plr-148971-09 however sec_106 of the code provides that gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan sec_1_106-1 of the regulations provides that the gross_income of an employee does not include contributions which his employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by him his spouse or his dependents as defined in sec_152 the employer may contribute to an accident_or_health_plan either by paying the premium or a portion of the premium on a policy of accident_or_health_insurance covering one or more of his employees or by contributing to a separate trust or fund including a fund referred to in sec_105 which provides accident and health benefits directly or through insurance to one or more of his employees however if the insurance_policy trust or fund provides other_benefits in addition to accident or health sec_106 applies only to the portion of the contributions allocable to accident or health benefits coverage provided under an accident_and_health_plan to former employees and their spouses and dependents is excludable from gross_income under sec_106 see revrul_62_199 1962_2_cb_32 revrul_82_196 1982_2_cb_53 sec_105 provides that except as otherwise provided in sec_105 amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer sec_105 provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical_expenses for any prior taxable_year gross_income does not include amounts referred to in subsection a if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred for medical_care as defined in sec_213 sec_3101 imposes taxes under the federal_insurance_contributions_act fica on an employee’s wages sec_3306 imposes taxes under the federal_unemployment_tax_act futa sec_3121 and sec_3306 provide that with certain exceptions for fica and futa_tax purposes the term wages means all remuneration for employment including the cash_value of all remuneration including benefits paid in any medium other than cash however sec_3121 and sec_3306 provide that the term wages does not include any payment including any amount_paid by an employer for insurance made to or on behalf of an employee or any of his dependents for medical or hospitalization expenses plr-148971-09 based on the information submitted and representations made we conclude as follows contributions paid to plans and payments made from plans which are used exclusively to pay for the health and medical benefits of plan participants their spouses and dependents are excludable from the gross_income of plan participants under sec_106 and sec_105 of the code contributions to and payments for health and medical benefits are not subject_to fica or futa taxes under sec_3121 and sec_3306 no opinion is expressed concerning the federal tax consequences of plans under any other provision of the code other than those specifically stated herein in particular sec_3 of revproc_2009_1 2009_1_irb_107 provides that the service will not issue a ruling concerning whether a self-insured_medical_reimbursement_plan satisfies the requirements of sec_105 for a plan_year accordingly no opinion is expressed concerning whether plans satisfy the nondiscrimination requirements of sec_105 of the code and sec_1_105-11 of the regulations this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely harry beker chief health and welfare branch office of division counsel associate chief_counsel tax exempt government entities
